Justice ABBOTT,
joined by Chief Justice PHILLIPS and Justice HECHT, concurring in part and dissenting in part.
I agree with the Court’s conclusion that the trial court had jurisdiction over N. J.A. I dissent from the Court’s judgment, however, because I believe that the trial court’s jurisdiction was not limited to considering a transfer under Family Code section 54.02(i). To the contrary, I believe the trial court had the authority to adjudicate N.J.A. I also dissent because I believe the Court misreads and misapplies Family Code section 54.05 concerning dispositions and section 54.03 concerning adjudications.
I
N.J.A. was sixteen years old the night she engaged in delinquent conduct. As that night began, Frank Medina and N.J.A. were both working at McDonald’s restaurant. N.J.A. left work around 10:00 p.m. Frank stayed with others to clean up and close the restaurant. After N.J.A. left, she told her boyfriend, Chris Rubio, that Frank had hit her on the head and made a motion feigning grabbing her breast. Chris was known to have a very short temper, and in this instance became particularly enraged. He loaded two baseball bats into N.J.A.’s car, and asked N.J.A. to drive him to a friend’s house. There, two of Chris’s friends, Nathan and Alfred, piled into N.J.A.’s car, and she drove them to a parking lot adjacent to McDonald’s, where they waited for Frank. At about midnight, Frank took some grease to a dumpster behind the restaurant. There was testimony that N.J.A. saw Frank from her car, then said to Chris and his friends: “If you’re going to get him, get him now.” Chris and his two friends walked up behind Frank with their baseball bats, hit him behind the knees, dropping him to the ground, and then proceeded to bludgeon him repeatedly with the bats and with their fists. N.J.A. then drove the three assailants out of the parking lot and to a highway where they discarded the baseball bats. After the incident, Frank was taken to a hospital and treated for severe head trauma. Thirteen days later, he died.
The State brought charges against Chris, Nathan, Alfred, and N.J.A. When the State filed its original petition alleging N.J.A. acted delinquently, she was seventeen years old. In an attempt to certify N.J.A. as an adult and have her case transferred to district court for criminal proceedings, the State also filed a waiver of jurisdiction and certification petition. See Tex. Fam.Code § 54.02. The court, however, decided not to certify N.J.A. as an adult. The State then filed an amended petition while N.J.A. was still seventeen. *558By the time her delinquency trial finally began, N.J.A. had turned eighteen.
On a theory of conspiracy, the juvenile court found that N.J.A. “unlawfully, intentionally and knowingly cause[d] bodily injury to Luis Francisco Medina by using a deadly weapon, namely a baseball bat,” and committed her to the Texas Youth Commission for an indeterminate sentence. N. J.A.’s attorney then questioned the juvenile court’s jurisdiction on the basis that N.J.A. had turned eighteen before the trial. The juvenile court overruled N.J.A.’s objections and signed an order committing her to the Texas Youth Commission. N.J.A. appealed, arguing that the juvenile court lost jurisdiction when she turned eighteen. The court of appeals agreed, and reversed the trial court’s judgment. 991 S.W.2d 868.
II
Family Code section 51.04(a) governs a juvenile court’s jurisdiction. It plainly states:
§ 51.04. Jurisdiction
(a) This title covers the proceedings in all cases involving the delinquent conduct or conduct indicating a need for supervision engaged in by a person who was a child within the meaning of this title at the time he engaged in the conduct, and the juvenile court has exclusive original jurisdiction over proceedings under this title.
(emphasis added). This section’s current language is the result of an amendment passed by the Legislature in 1975 specifically to shift the jurisdictional focus from a person’s age at the time of trial to the person’s age at the time she engaged in the conduct. See Act of May 19, 1975, 64th Leg., R.S., ch. 698, § 5, sec. 51.04(a), 1975 Tex. Gen. Laws 2152, 2153.1 It is undisputed that N.J.A. was a child “at the time [she] engaged in the conduct.” Hence, the juvenile court had jurisdiction over N.J.A.
It bears noting that this continuing jurisdiction is not by virtue of Family Code section 54.02(j), as the Court mistakenly asserts. See 997 S.W.2d at 555. Section 54.02(j) was enacted in the same bill that shifted section 51.04’s jurisdictional focus. It merely acknowledges the juvenile court’s continuing jurisdiction when it states that “[t]he juvenile court may waive its exclusive original jurisdiction and transfer a person” who is eighteen or older if certain narrow conditions are met. Tex. Fam.Code § 54.02(j). Contrary to what the Court implies, the source of the juvenile court’s continuing jurisdiction provides no justification for limiting that jurisdiction to transfers under section 54.02(j).
The primary statutory support cited by the Court for its decision to terminate the juvenile court’s ability to adjudicate N.J.A. is actually no support at all. The Court relies on Texas Family Code section 54.05(b) to conclude that the trial court had no jurisdiction to adjudicate N.J.A. “[bjecause all dispositions, except for commitment to the Texas Youth Commission, terminate at age eighteen.” 997 S.W.2d at 555. The Court’s reliance on section 54.05(b) is misplaced.
Section 54.05 of the Texas Family Code provides in pertinent part:
§ 54.05. Hearing to Modify Disposition
(a) Any disposition, except a commitment to the Texas Youth Commission, may be modified by the juvenile court as provided in this section until:
(1) the child reaches his 18 th birthday; or
*559(2) the child is earlier discharged by the court or operation of law.
(b) Except for a commitment to the Texas Youth Commission, all dispositions automatically terminate when the child reaches his 18 th birthday.
Tex. Fam.Code § 54.05(a), (b). This section refers only to dispositions. Section 54.05(b) thus terminates only the juvenile court’s punishments that are not commitments to the Youth Commission. It does not apply to N.J.A., who was committed to the Youth Commission.
Nowhere does section 54.05(b) say that a juvenile court loses the power to hold a hearing and adjudicate a person delinquent once they have turned eighteen. Adjudication hearings are governed by a different provision, section 54.03. The Court’s reliance on section 54.05 ignores the clear distinction Texas courts have been careful to draw between an adjudication and a modification of disposition. See Murphy v. State, 860 S.W.2d 639, 642-43 (Tex.App.—Fort Worth 1993, no pet.); J.K.A. v. State, 855 S.W.2d 58, 60-61, 64 (Tex.App.—Houston [14th Dist.] 1993, writ denied); In the Matter of J.B.S., Jr., 696 S.W.2d 223, 225 (Tex.App.—San Antonio 1985, no writ). Moreover, a commentator that the Court’s opinion relies upon argues — contrary to the Court’s rationale— that section 54.05(b) should not prevent a modification of disposition hearing from occurring after a juvenile turns eighteen. See Dawson, Texas Juvenile Law 22, 216 (4th ed.1996).
The Court’s conclusion is contrary to the intent of the Legislature’s 1975 amendment. The Legislature has specifically stated that juvenile courts continue to have “exclusive jurisdiction” over a person who was a “child” at the time she engaged in delinquent conduct. See Tex. Fam.Code § 51.04. The Court’s opinion reads all the jurisdiction out of that jurisdiction. Over a century ago, this Court stated that “jurisdiction of the court means the power or authority which is conferred upon a court ... to hear and determine causes between parties, and to carry its judgments into effect.” Withers v. Patterson, 27 Tex. 491, 496 (1864) (emphasis added); see also 16 Tex. Jur.3d Courts § 41 (1997) (“[JJurisdiction is the power to hear and determine issues of law and fact involved in a case, and to render a judgment thereon ....”) (footnotes omitted, emphasis added). Under the Court’s reading, once a juvenile turns eighteen, a juvenile court cannot “hear and determine cases,” or “carry its judgment into effect.” The juvenile court’s “jurisdiction” means only the power to dismiss or transfer a case.
Ill
The Court’s opinion may pose problems with the State’s ability to enforce its juvenile justice laws. For example, a juvenile who commits a misdemeanor on the eve of his seventeenth birthday, but is not apprehended for nine months, may evade adjudication if the State, despite a valiant effort, is unable to complete an adjudication hearing before the juvenile turns eighteen. Similarly, a problem may arise if, in addition to adjudication hearings, the Court’s opinion also applies to hearings to modify dispositions. In that situation, a juvenile court may not be able to revoke the probation of juveniles who violate their probation during the last several days or weeks before their eighteenth birthdays. See Dawson, supra, at 22. In these cases, it matters not whether the reason for delay in prosecution is due to the district attorney’s office or the inability to arrest the juvenile. Even when the juvenile is not brought to justice promptly through no fault of the State, the result is the same.
Because I believe that the juvenile court retained jurisdiction to adjudicate N.J.A., I would reverse the court of appeals’ judgment and reinstate the judgment rendered by the trial court.
I strongly urge the Legislature to reevaluate the Family Code provisions discussed in this case and clarify the statutes *560to ensure that juvenile delinquents cannot evade justice.

. The same bill amended Penal Code section 8.07 to require a juvenile court transfer hearing before a person who commits an offense while younger than seventeen can be prosecuted in a criminal court. See Act of May 19, 1975, 64th Leg., R.S., ch. 693, § 24, sec. 8.07, 1975 Tex. Gen. Laws 2152, 2158. Thus, the Legislature also moved the criminal court’s inquiry to the defendant’s age at the time of conduct, rather than at the time of trial.